FILED
                                                                     United States Court of Appeals
                                      PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                          July 7, 2021

                                                                         Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                            Clerk of Court
                        _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 20-1050

 NICKIE NATHANIAL RICO,

       Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                             for the District of Colorado
                         (D.C. No. 1:19-CR-00145-PAB-1)
                       _________________________________

J. Lance Hopkins, CJA Appellate Panel Member, Tahlequah, Oklahoma, for Defendant-
Appellant.

Elizabeth S. Ford Milani, Assistant United States Attorney (Jason R. Dunn, United States
Attorney with her on the brief), Denver, Colorado for Plaintiff-Appellee.
                        _________________________________

Before PHILLIPS, EBEL, and CARSON, Circuit Judges.
                   _________________________________

CARSON, Circuit Judge.
                    _________________________________

      Defendants often assert the affirmative defense of self-defense to justify

conduct that results in injury to another. And as common sense tells us, self-defense

means defending oneself from the threat of harm. So to invoke self-defense, one

must face imminent danger that he did not cause. Defendant Nickie Nathanial Rico
faced no such danger when he fired several shots in the late hours of the night across

a busy downtown Denver street. As a result of his actions, the government charged

Defendant with one count of possessing a firearm as a felon in possession under 18

U.S.C. § 922(g)(1), and he pleaded guilty. At sentencing, the Presentence

Investigation Report (“PSR”) applied a cross-reference for attempted murder. Over

Defendant’s objection, the district court concluded the PSR appropriately applied the

cross-reference and sentenced Defendant to 97 months’ imprisonment. Our

jurisdiction arises under 28 U.S.C. § 1291. We affirm.

                                          I.

      Bar patrons poured onto Market Street as downtown Denver shut down for the

night while Defendant and Armando Rogelio Durete (“Durete”) started exchanging

words with a rival gang. The verbal altercation began in a parking lot near a popular

restaurant at 15th Street. Gerald Wright (“Wright”) stood on the other side of the

street. Defendant shouted expletives and threw gang signs. Either Defendant or

Durete yelled, “Who wants to get painted?” while holding a gun in his hand, and the

other lifted his shirt to show a gun in the waistband of his pants. As tensions rose, a

security guard nearby saw Defendant kneel behind a taco truck, display a firearm,

and fire the first several shots across Market Street toward a group of people near

Wright. Wright fired several shots back. One shot from Defendant’s direction struck

Wright in the leg causing serious bodily injury. Another shot struck an innocent

bystander in the back. And Defendant suffered a gunshot wound to his thumb and

another to his arm. After the shooting, Defendant and Durete ran back to

                                           2
Defendant’s vehicle in the parking lot. Defendant placed the firearm on the front

seat, and later testing confirmed Defendant’s DNA on the firearm.

      The government charged Defendant with one count of possession of a firearm

as a prohibited person under 18 U.S.C. § 922(g). Ordinarily, that would have

resulted in a United States Sentencing Guideline (“Guidelines” or “U.S.S.G.”) range

of 24 to 30 months’ imprisonment. But here, the PSR concluded Defendant faced a

Guidelines range of 78 to 97 months’ imprisonment. To arrive at this range, the PSR

applied U.S.S.G. § 2K2.1(c)(1)(A) and § 2X1.1 to cross-reference the substantive

offense committed with the firearm—attempted murder.1 Defendant objected to this

particular application of the Guidelines, contending the government failed to prove

he did not act in self-defense.

      The district court concluded Defendant’s conduct amounted to attempted

murder and adopted the PSR’s offense level calculation. Defendant received 97

months’ imprisonment.




      1
        U.S.S.G. § 2K2.1(c)(1) provides that “if the defendant used or possessed any
firearm . . . cited in the offense of conviction in connection with the commission or
attempted commission of another offense . . . apply § 2X1.1 in respect to that other
offense, if the resulting offense level is greater than that determined above.” In turn,
§ 2X1.1(c)(1) provides that “when an attempt . . . is expressly covered by another
offense guideline section, apply that guideline section.” The Guidelines expressly
cover the attempted murder offense in § 2A2.1(a) establishing the base offense level
at 27. Section 2A2.1(b)(1)(B) imposes a 2-level increase when a victim sustains a
serious bodily injury. And when a defendant accepts responsibility, a PSR can apply
a 3-level decrease. The PSR calculated Defendant’s final offense level at 26,
combined it with his criminal history category of III, and arrived at the Guideline
range at issue here: 78 to 97 months’ imprisonment.
                                           3
                                          II.

      “We review the factual findings underlying a district court’s sentencing

determination for clear error and review the underlying legal conclusions de novo.”

United States v. Hooks, 551 F.3d 1205, 1216 (10th Cir. 2009) (citing United States v.

Swanson, 253 F.3d 1220, 1222 (10th Cir. 2001)). Clear error exists when a factual

finding lacks any factual support in the record, or after reviewing the evidence, the

record convinces us the district court made a mistake. Id. (citation omitted). And

we give “due deference to the district court’s application of the Guidelines to the

facts.” United States v. Sells, 541 F.3d 1227, 1235 (10th Cir. 2008) (citing United

States v. Wolfe, 435 F.3d 1289, 1295 (10th Cir. 2006)).

                                          III.

      Defendant contends the district court incorrectly found that he did not act in

self-defense, and therefore erred in applying the Guideline enhancement for

attempted murder. Defendant also contends that Colorado, and not federal, self-

defense law applies. We need not decide which law applies because Defendant loses

under either law.2



      2
        Defendant also insists the government needed to show Defendant had not
acted in self-defense by clear and convincing evidence because the enhancement had
a dramatic effect citing United States v. Hymas, 780 F.3d 1285 (9th Cir. 2015). But
we recently declined to adopt such a standard—thus foreclosing the issue. See
United States v. Robertson, 946 F.3d 1168, 1171–72 (10th Cir. 2020) (citations
omitted). And the district court judge determined that even under a clear and
convincing standard his decision remained the same. ROA Vol. III at 35. So not
only does the clear and convincing standard not apply, but also the district court
concluded the facts met it.
                                           4
      Under federal law, “[a] person may resort to self-defense if he reasonably

believes that he is in imminent danger of death or great bodily harm, thus

necessitating an in-kind response.” United States v. Toledo, 739 F.3d 562, 567 (10th

Cir. 2014) (citations omitted). So self-defense only requires the defendant

reasonably believe he needed to use deadly force in that context. Id. Colorado

allows a person to use physical force to defend himself from what “he reasonably

believes to be the use or imminent use of unlawful physical force by that other

person.” Colo. Rev. Stat. Ann. § 18-1-704(1). And an initial aggressor who does not

effectively withdraw and communicate that withdrawal cannot argue self-defense

under Colorado law. Colo. Rev. Stat. Ann. § 18-1-704(3)(b). Defendant asserts

Wright drew his gun first. Thus, Defendant argues the district court erred in finding

that he did not act in self-defense. But Defendant fails to support that assertion with

record evidence. In fact, the record supports the district court’s factual finding that

the evening’s events did not trigger a reasonable belief that Defendant needed to use

deadly force in self-defense.

      The district court found Defendant’s actions ultimately provoked the gunfight

in downtown Denver as the streets overflowed with bar patrons. And in that

gunfight, Defendant shot multiple shots directly at someone. Defendant asks us to

infer that Wright’s conduct supports the assertion that he was the initial aggressor.

Defendant mentions that Wright fled the scene, did not report the shooting, and did

not seek medical attention at the nearest hospital. We cannot oblige for two reasons.

First, Wright’s conduct does not necessarily suggest guilt. And second, the record

                                            5
supports the district court’s conclusion that Defendant acted first. Defendant flashed

his weapon, threw gang signs in the parking lot, and yelled inflammatory comments

at the rival gang before any shots fired. Record evidence also contains the testimony

of a security guard that Defendant fired the first shots and Defendant’s own statement

that Wright returned fire. Moreover, no allegation exists in the record that Wright

threatened Defendant by the verbal altercation. So abundant facts in the record

support the district court’s conclusion that Defendant cannot claim self-defense

because Defendant’s actions provoked the conflict. Nor do the events suggest

Defendant had a reasonable belief that he needed to use deadly force. And we do not

find clear error when ample evidence in the record supports the district court’s

factual finding. See Hooks, 551 F.3d at 1217.

      Because the record shows the district court did not clearly err in finding

Defendant cannot claim self-defense, we conclude the district court did not err by

applying the sentencing enhancement under the Guidelines.3


      AFFIRMED.




      3
         Defendant also contends that he lacked the requisite mens rea to satisfy the
state attempted murder offense because he acted in self-defense when Wright drew
his weapon first. Defendant fails to adequately brief this argument, so we consider it
waived. See Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998)
(citations omitted). (“Arguments inadequately briefed in the opening brief are
waived[.]”).


                                           6